187 S.E.2d 453 (1972)
14 N.C. App. 154
STATE of North Carolina
v.
Robert Lee HOOVER.
No. 7218SC57.
Court of Appeals of North Carolina.
March 29, 1972.
Certiorari Denied May 24, 1972.
Atty. Gen. Robert Morgan by Associate Atty. Gen., William Lewis Sauls for the State.
Public Defender for the Eighteenth Judicial District Wallace C. Harrelson and Asst. Public Defender J. Dale Shepherd, for defendant appellant.
Certiorari Denied by Supreme Court May 24, 1972.
VAUGHN, Judge.
Defendant contends that the trial court committed error in refusing to grant *454 his motion for nonsuit made at the close of the State's evidence. Defendant was charged with attempted robbery. "An attempt to commit a crime is an act done with intent to commit that crime, carried beyond mere preparation to commit it, but falling short of its actual commission. [citations omitted]. `An indictable attempt, therefore, consists of two important elements: (1) an intent to commit the crime, and (2) a direct ineffectual act done towards its commission.'" State v. Surles, 230 N.C. 272, 52 S.E.2d 880. Furthermore, "Robbery at common law is the felonious taking of money or goods of any value from the person of another, or in his presence, against his will, by violence or putting him in fear." State v. Stewart, 255 N.C. 571, 122 S.E.2d 355. The evidence is ample to support a jury finding that defendant intended to rob the savings and loan, that he placed the tellers in fear, and that he committed a direct act in furtherance of the crime but which fell short of accomplishing its actual commission. This assignment of error is overruled.
Defendant further contends that the trial court erred in admitting evidence and testimony relating to weapons found in defendant's car and as to the paper bag found concealed on his person. Intent is one of the elements of the offense with which defendant was charged. Intent, by its very nature, is most often not susceptible to proof by direct evidence. "Intent is an attitude or emotion of the mind and is seldom, if ever, susceptible of proof by direct evidence, it must ordinarily be proven by circumstantial evidence, i. e., by facts and circumstances from which it may be inferred." State v. Gammons, 260 N.C. 753, 133 S.E.2d 649. For these reasons, among others, the evidence was properly admitted.
We have carefully considered all of defendant's assignments of error including those directed at the charge of the court and find them to be without merit. In the entire trial we find no prejudicial error.
No error.
BROCK and BRITT, JJ., concur.